     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 1 of 38


 1     DONALD SPECTER – 083925                         MICHAEL W. BIEN – 096891
       STEVEN FAMA – 099641                            JEFFREY L. BORNSTEIN – 099358
 2     MARGOT MENDELSON – 268583                       ERNEST GALVAN – 196065
       PRISON LAW OFFICE                               LISA ELLS – 243657
 3     1917 Fifth Street                               THOMAS NOLAN – 169692
       Berkeley, California 94710-1916                 JENNY S. YELIN – 273601
 4     Telephone: (510) 280-2621                       MICHAEL S. NUNEZ – 280535
                                                       JESSICA WINTER – 294237
 5     CLAUDIA CENTER – 158255                         MARC J. SHINN-KRANTZ – 312968
       DISABILITY RIGHTS EDUCATION                     CARA E. TRAPANI – 313411
 6     AND DEFENSE FUND, INC.                          ALEXANDER GOURSE – 321631
       Ed Roberts Campus                               AMY XU – 330707
 7     3075 Adeline Street, Suite 210                  ROSEN BIEN
       Berkeley, California 94703-2578                 GALVAN & GRUNFELD LLP
 8     Telephone: (510) 644-2555                       101 Mission Street, Sixth Floor
                                                       San Francisco, California 94105-1738
 9                                                     Telephone: (415) 433-6830

10 Attorneys for Plaintiffs

11

12                                     UNITED STATES DISTRICT COURT

                                       EASTERN DISTRICT OF CALIFORNIA
13

14
     RALPH COLEMAN, et al.,                            Case No. 2:90-CV-00520-KJM-DB
15
                         Plaintiffs,                   PLAINTIFFS’ BRIEF REGARDING
16                                                     STAFFING AND POPULATION
                    v.
17                                                     Judge:    Hon. Kimberly J. Mueller
     GAVIN NEWSOM, et al.,                             Date:     September 24, 2020
18                                                     Time:     10:00 am
                         Defendants.                   Crtrm.:   Videoconference
19

20

21

22

23
     [3612777.10]
                             PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 2 of 38


 1                                                TABLE OF CONTENTS
                                                                                                                              Page
 2
     INTRODUCTION ................................................................................................................. 1
 3
                    A.   [WHAT IS], WITH SPECIFICITY, THE SIZE OF THE
 4                       REDUCTION IN THE POPULATION OF SERIOUSLY
                         MENTALLY ILL INMATES IN CALIFORNIA’S PRISON
 5                       SYSTEM AT EACH LEVEL OF CARE THAT WOULD BE
                         REQUIRED FOR DEFENDANTS TO COME INTO COMPLIANCE
 6                       WITH THE RATIOS IN THE 2009 STAFFING PLAN? .............................. 3
                    B.   WHETHER DEFENDANTS CAN, WITHIN THIRTY DAYS OF
 7                       ANY COURT ORDER DIRECTING THEM TO DO SO OR
                         SOONER IF THE TASK IS PROMPTLY UNDERTAKEN,
 8                       DEVELOP A PLAN IN CONSULTATION WITH THE SPECIAL
                         MASTER AND, AS NECESSARY, PLAINTIFFS’ COUNSEL
 9                       THAT THEY WILL IMPLEMENT VOLUNTARILY AND THAT
                         WILL, NOT LATER THAN THE END OF ONE YEAR,
10                       PERMANENTLY REDUCE THE NUMBER OF SERIOUSLY
                         MENTALLY ILL INMATES TO THE NUMBER THAT WILL
11                       BRING DEFENDANTS INTO COMPLIANCE WITH THE
                         REQUIREMENTS OF THE OCTOBER 10, 2017 ORDER. ......................... 8
12                  C.   IF THE ANSWER TO QUESTION 1.b IS YES, A DESCRIPTION
                         OF THE GENERAL CONTOURS OF THE PLAN. ..................................... 8
13
                    D.   AS AN ALTERNATIVE TO A VOLUNTARY PLAN FROM
14                       DEFENDANTS, WHAT REMEDIES ARE AVAILABLE TO THE
                         COURT TO ENFORCE ITS OCTOBER 10, 2017 ORDER WITH
15                       RESPECT TO DEFENDANTS’ 2009 STAFFING PLAN?......................... 15
                         1.       The Court Should Order Defendants to Implement the Special
16                                Master’s Labor Economist’s Recommendations Regarding
                                  Salary Increases and Differential Pay. ............................................... 15
17
                         2.       The Court Should Order Defendants to Address the Deplorable
18                                Working Conditions for CDCR Psychiatrists. ................................... 19
                         3.       The Court Could Also Initiate Contempt Proceedings and
19                                Order Appropriate Relief, Including Monetary Sanctions. ................ 21
                         4.       Any Plan to Provide Treatment At Current Population and
20                                Staffing Levels, or Even Increased Staffing Levels, Must Be
                                  Durable In Light of Realistic Forecasting of the Population. ............ 26
21
                    A.   WHAT REMEDIES ARE AVAILABLE FOR THE SHORTFALL IN
22                       STAFFING REQUIRED FOR THE PSYCHIATRIC INPATIENT
                         PROGRAMS OPERATED BY THE CALIFORNIA DEPARTMENT
23
     [3612777.10]                                                   i
                              PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 3 of 38


 1                      OF CORRECTIONS AND REHABILITATION? ....................................... 28
                        1.        Reverse the Lift and Shift ................................................................... 29
 2
                        2.        If the PIPs Remain in CDCR, Create Retention and
 3                                Recruitment Incentives and Initiatives ............................................... 30
                                  (a)       Compensation .......................................................................... 31
 4
                                  (a)       Shift work culture from prison-based to hospital-based ......... 31
 5                                (b)       Improve overall clinical staffing numbers .............................. 32
                        3.        Open More State Hospital Beds for Coleman Class Members .......... 33
 6
     CONCLUSION.................................................................................................................... 34
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     [3612777.10]                                                   ii
                              PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 4 of 38


 1                                            TABLE OF AUTHORITIES

 2                                                                                                                      Page

 3 CASES

 4 Balla v. Idaho State Bd. of Corr.,
          869 F.2d 461 (9th Cir. 1989) .................................................................................... 21
 5 Coleman v. Brown, 28 F. Supp. 3d 1068 (E.D. Cal. 2014) ................................................. 19

 6 F.T.C. v. Affordable Media,
          179 F.3d 1228 (9th Cir. 1999) .................................................................................. 22
 7 Gifford v. Heckler,
          741 F.2d 263 (9th Cir. 1984) .................................................................................... 22
 8
   In re Dual–Deck Video Cassette Recorder Antitrust Litig.,
 9        10 F.3d 693 (9th Cir. 1993) ...................................................................................... 22
   Int’l Union, United Mine Workers of Am. v. Bagwell,
10        512 U.S. 821 (1994) ..................................................................................... 21, 22, 23

11 Kelly v. Wengler,
          822 F.3d 1085 (9th Cir. 2016) .................................................................................. 22
12 Lasar v. Ford Motor Co.,
         399 F.3d 1101 (9th Cir. 2005) .................................................................................. 21
13
   SEC v. Hickey,
         322 F.3d 1123 (9th Cir. 2003) .................................................................................. 22
14
   United States v. Asay,
15       614 F.2d 655 (9th Cir. 1980) .................................................................................... 22

16

17

18

19

20

21

22

23
      [3612777.10]                                               iii
                             PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 5 of 38


 1                                               INTRODUCTION

 2                  California’s correctional officials have spent many years trying to persuade this

 3 Court that they can never meet the psychiatric staffing requirements of the 2009 Staffing

 4 Plan. CDCR contends that there are too few psychiatrists willing to work in California

 5 prisons for any amount of money, and that compensation incentives are therefore futile. It

 6 is reasonable therefore for the Court to ask the questions posed in the July 30, 2020 Order

 7 regarding how CDCR can bring down the mental health population to the level where care

 8 can be delivered at staffing levels that CDCR can achieve. Plaintiffs will address this

 9 question below along with the Court’s questions regarding other possible remedies for

10 Defendants’ understaffing.

11                  Events of the last week, however, suggest Defendants will not answer the Court’s

12 questions, but will try to change the subject. On the evening of September 8, six days

13 before the deadline for the parties’ briefs responding to the Court’s July 30 Order, counsel

14 for Defendants sent a letter to the Special Master and Plaintiffs’ counsel reiterating their

15 2018 proposal to cut psychiatric staffing by sharply increasing the number of patients each

16 doctor would be responsible for, by eliminating the crisis-intervention allocation of

17 psychiatric staffing, and by eliminating psychiatric staffing for class members not currently

18 on psychotropic medications, among other things. Declaration of Ernest Galvan in

19 Support of Plaintiffs’ Brief Regarding Staffing and Population (“Galvan Decl.”), Ex. A.

20 The Court has repeatedly stated that CDCR has a “heavy burden” to show that the 2009

21 Staffing Plan no longer represents “the minima necessary to meet [CDCR’s] constitutional

22

23
     [3612777.10]                                         1
                              PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 6 of 38


 1 obligations.” Order, July 30, 2020, ECF No. 6794 at 3. 1 Without even attempting to

 2 meet this burden, Defendants now seek to push staffing levels below the minimum levels

 3 set in their own plan.

 4                  The September 8 letter also states that Defendants intend to undertake a “Mid-Cycle

 5 Allocation Adjustment” during this month to account for recent pandemic related

 6 population reductions. Galvan Decl. Ex. A at 2. Staff allocations under the Court-

 7 approved 2009 Staffing Plan are made twice yearly, in January and July. The

 8 announcement of an unprecedented “mid-cycle” adjustment comes just days before the

 9 briefing and hearing on staffing enforcement. It comes less than a year after this Court

10 warned Defendants against tunnel vision on moving the metrics without regard for actual

11 compliance. See Order, Dec. 17, 2019, ECF No. 6427 (“Dec. 17, 2019 Order”), at 44-46.

12 Cutting psychiatric staff to match a sudden and temporary drop in population is contrary to

13 this Court’s orders that Defendants base their staffing on projected increases in population.

14 See Order, Oct. 20, 2006, ECF No. 1998 at 2-3 (approving 2006 population projections

15 and directing future annual population projections). Eliminating psychiatric positions can

16 be done instantly, but adding positions and filling them takes time. It is completely

17 misguided to eliminate positions in haste that will take years to refill in the likely event

18 that CDCR’s population climbs again, especially now that the pandemic-related intake

19 closures are being lifted.

20                  While Plaintiffs will meet and confer in good faith about CDCR’s proposed

21

22   1
         All citations are to the ECF pagination, unless otherwise specified.
23
     [3612777.10]                                        2
                              PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 7 of 38


 1 renewed staffing cuts, that process should not be an excuse for Defendants to duck the

 2 Court’s July 30 questions. Plaintiffs’ answers to these questions follow.

 3                  A.     [WHAT IS], WITH SPECIFICITY, THE SIZE OF THE REDUCTION
                           IN THE POPULATION OF SERIOUSLY MENTALLY ILL INMATES
 4                         IN CALIFORNIA’S PRISON SYSTEM AT EACH LEVEL OF CARE
                           THAT WOULD BE REQUIRED FOR DEFENDANTS TO COME
 5                         INTO COMPLIANCE WITH THE RATIOS IN THE 2009 STAFFING
                           PLAN?
 6
                    Plaintiffs partially answered this question in briefing submitted on July 15, 2020.
 7
     Plaintiffs’ Response to Order of July 2, 2020 (“Plaintiff’s July 15 Response”), July 15,
 8
     2020, ECF No. 6766 at 21; Declaration of Michael W. Bien in Support of Plaintiff’s
 9
     Response to Order of July 2, 2020 (“July 15 Bien Decl.”), ECF No. 6767, ¶¶ 14-15. Most
10
     of the required staffing allocation for psychiatrists is driven by the size of the patient
11
     caseload. A smaller portion is driven by fixed numbers for the facility or function, i.e., a
12
     certain number of psychiatrists are required for Crisis Intervention Teams. Ex. O to July
13
     15, 2020 Bien Decl., ECF No. 6768-1 at 95. The July 15 Bien Declaration addresses the
14
     following question at Paragraphs 14 and 15: If the CCCMS and EOP populations had
15
     declined at the same rate that the general prison population declined from 2009 to February
16
     2020, would psychiatric staffing now be in compliance with Defendants’ 2009 Staffing
17
     Plan and the Court’s orders? The answer is yes. For the CCCMS level of care, the
18
     population would now be approximately 20,214 persons (18,663 men and 1,551 women),
19
     instead of the current (as of August 25, 2020) population of 22,705 persons (21,103 men
20
     and 1,602 women). Corrected Ex. N to July 15 Bien Decl., Aug. 26, 2020, ECF. No. 6839
21
     at 4; Declaration of Lisa Ells in Support of Plaintiffs’ Brief Regarding Staffing and
22
     Population (“Ells Decl.”), filed herewith, ¶ 8 & Ex. B (Aug. 25, 2020 caseload census).
23
     [3612777.10]                                          3
                               PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 8 of 38


 1 For the EOP level of care, the population would now be approximately 3,184 persons

 2 (3,095 men and 89 women), instead of the current population of 6,292 persons (6,147 men

 3 and 145 women). Corrected Ex. N to July 15 Bien Decl., Aug. 26, 2020, ECF No. 6839 at

 4 4; Ells Decl. Ex. B.

 5                  With these reduced population levels and assuming a proportionate reduction of

 6 bed-driven need, CDCR’s psychiatrist allocation, without the PIPs and without

 7 supervisors, would drop to 184.46 psychiatrists. As Plaintiffs pointed out in the July 15,

 8 2020 filing, as of February 2020, CDCR employed 171.45 non-PIP, onsite staff

 9 psychiatrists—well within the 90% level if only 184.46 psychiatrists were needed. July 15

10 Bien Decl. ¶ 16. If telepsychiatry is included, Defendants employed 216.14 psychiatrists

11 in February 2020, well in excess of the staffing plan’s requirements for a system with

12 20,000 CCCMS patients and 3,200 EOP patients. Id.

13                  Plaintiffs have now updated this analysis and added PIP psychiatrists, supervising

14 psychiatrists, and chief psychiatrists. Ells Decl. ¶¶ 2-71. In the updated analysis, we have

15 shown an example of targeted population reductions. Under the 2009 Staffing Plan, the

16 program-specific ratios2 are:

17

18

19
     2
    The 2009 Staffing Plan is in the record at Docket No. 3693. The plan’s exhibits (in Dkt.
20 No. 3693-2) include the provider-patient ratios for each program and level of care. ECF
   No. 3693, Exhibits 11 (CCCMS-GP), 12 (Reception Intake and Screening), 13 (CCCMS-
21 Reception Center), 14 (CCCMS-ASU), 15 (CCCMS-SHU), 16 (EOP-GP), 17 (EOP-RC),
   18 (EOP ASU and Condemned), 19 (PSU).
22

23
     [3612777.10]                                         4
                              PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 9 of 38


 1
          Program                                                            Patients Per Clinician
 2
           CCCMS GP                                                                    280
 3        Reception Intake and Screening                                                33
 4        CCCMS Reception Center (RC)                                                  200
 5
          CCCMS: STRH/Condemned/NDS                                                    125
 6

 7        CCCMS: LTRH                                                                  200

 8        EOP GP/RC                                                                    120

 9        EOP - Any segregation unit                                                    64

10
                    In the analysis at Exhibit A of the Ells Declaration, we have set targeted reductions
11
     for each of these programs, and calculated the resulting reduction in the need for
12
     psychiatrists. In our example, the reductions are in the table below. The choice to make
13
     high reductions in the segregation programs, including the EOP segregation programs
14
     (EOP ASU Hubs and the Psychiatric Services Unit), the CCCMS segregation programs
15
     (Short Term Restricted Housing and Long-Term Restricted Housing), and Non-
16
     Disciplinary Segregation, is a deliberate one. Prolonged incarceration in these settings is
17
     harmful to class members, leads to disproportionately high rates of suicide, increases class
18
     members’ symptoms and mental health treatment needs, and therefore increases staffing
19
     needs and the staff burnout that makes it harder to retain psychiatrists. See Coleman v.
20
     Brown, 28 F. Supp. 3d 1068, 1094-95 (E.D. Cal. 2014); see also July 15, 2020 Bien Decl.
21
     ¶ 49 (2019 suicide rate in CDCR’s segregation units was 211.2 suicides per 100,000,
22
     compared to 23.2 in the CDCR non-segregation population).
23
     [3612777.10]                                          5
                               PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 10 of 38


 1                                          Percentage         Males         Females        TOTAL
          Program
                                            Reduction
 2
           CCCMS GP                             15%            2870            219            3089
 3        Reception Intake and
                                                0%               0              0               0
          Screening
 4        CCCMS Reception
                                                0%               0              0               0
          Center (RC)
 5
          CCCMS:
                                                50%             544             38             582
 6        STRH/Condemned/NDS

 7
          CCCMS: LTRH                           50%             71              4              75
 8        EOP GP/RC                             25%            1359             34            1393
 9        EOP - Any segregation
                                                50%             355             4              359
          unit
10        TOTAL                                                5199            299            5498
11

12                  In Exhibit A to the Ells Declaration, we have also taken into account the MHCB

13 workload, and projected that a population reduction could result in a 5% reduction in

14 MHCB beds. We did not project any reduction in inpatient beds, based on CDCR’s most

15 recent bed need study, which projects a substantial increase in Acute and ICF bed needs

16 through 2024. Ells Decl. ¶ 72, Ex. H at 11. We also took into account CDCR’s

17 supervising psychiatrist and chief psychiatrist staffing, both on the supply and demand

18 sides.

19                  The result of the analysis is that if CDCR undertook to reduce the mental health

20 population by 5,498 persons, distributed across programs as shown above, CDCR would

21 achieve a 91.33% fill rate. With that reduction, CDCR would need approximately 358

22 full-time equivalent psychiatrists, and has approximately 322 positions filled as of the July

23
     [3612777.10]                                         6
                              PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 11 of 38


 1 2020 vacancy report. Defendants’ Monthly Psychiatry Vacancy Report, Aug. 31, 2020,

 2 ECF No. 6842 at 5 (showing 290.67 line psychiatrists); Ells Decl. ¶ 63 & Ex. G (June

 3 Enclosure 1(f) showing 14 chief psychiatrists and 18 senior psychiatrist supervisors).

 4                  CDCR could, of course, achieve this result through many possible different mixes

 5 of population reductions in each program. The above analysis is provided to the Court to

 6 show that it is feasible to bring the program demand into line with the psychiatrist supply

 7 with targeted population reductions on the order of 5,500 persons. This is a readily

 8 achievable target when compared to the larger voluntary population reductions CDCR has

 9 carried out since the pandemic began.

10                  There are important details in addition to this numerical analysis of psychiatric

11 staffing ratios. With movement stopped or slowed by the pandemic, many hundreds of

12 class members are now outside their proper levels of care. See Ells Decl. ¶ 73, Ex. I at 7

13 (COVID-19 Dashboard from 9/9/20 showing 301 class members awaiting inpatient care).

14 Approximately 500 patients at the EOP level of care are waiting to get in to the program.

15 See id. (COVID-19 Dashboard from 9/9/20 showing 496 EOP class members not in EOP

16 beds). In addition, even before the pandemic, there was unmet need for inpatient care. See

17 Sept. 3, 2020 Order, ECF No. 6846, at 27; Transcript of June 29, 2020 Status Conference,

18 ECF No. 6753, at 21; Order, Oct. 8, 2019, ECF No. 6312 at 5-6 (“[T]he Special Master

19 informed the court … [of] a likely need for a study . . . to determine whether there is an

20 unmet need for MHCB care and inpatient care in CDCR’s inmate population.”); see also

21 Pls.’ Response to Oct. 8, 2019 Order, Nov. 27, 2019, ECF No. 6401; Pls’ Reply to Defs.’

22 Response to Oct. 8, 2019 Order, Dec. 9, 2019, ECF No. 6410. And Defendants’ policies

23
     [3612777.10]                                          7
                               PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 12 of 38


 1 and this Court’s order approving them restrict Defendants from employing telepsychiatry

 2 to serve patients at higher levels of care. See generally Mar. 27, 2020 Stipulated Order,

 3 ECF No. 6539. All of these factors must be considered in applying the 2009 Staffing

 4 Ratios to prevent understaffing of the system.

 5                  B.    WHETHER DEFENDANTS CAN, WITHIN THIRTY DAYS OF ANY
                          COURT ORDER DIRECTING THEM TO DO SO OR SOONER IF
 6                        THE TASK IS PROMPTLY UNDERTAKEN, DEVELOP A PLAN IN
                          CONSULTATION WITH THE SPECIAL MASTER AND, AS
 7                        NECESSARY, PLAINTIFFS’ COUNSEL THAT THEY WILL
                          IMPLEMENT VOLUNTARILY AND THAT WILL, NOT LATER
 8                        THAN THE END OF ONE YEAR, PERMANENTLY REDUCE THE
                          NUMBER OF SERIOUSLY MENTALLY ILL INMATES TO THE
 9                        NUMBER THAT WILL BRING DEFENDANTS INTO
                          COMPLIANCE WITH THE REQUIREMENTS OF THE OCTOBER
10                        10, 2017 ORDER.

11                  This is primarily a question for the Defendants. Their answer should be yes, they

12 can certainly develop such a plan. Defendants’ filings in this case and in Plata regarding

13 the pandemic population reductions show that they have the tools needed to identify

14 persons suitable for release and advance their release dates as necessary. See Defendants’

15 Response to July 2, 2020 Order (“Defs.’ July 15 Response”), July 15, 2020, ECF No.

16 6769, at 16-17; Joint Status Conference Statement, Plata v. Newsom, N.D. Cal. Case No.

17 01-1351 (“Plata”), July 15, 2020, ECF No. 3389.

18                  C.    IF THE ANSWER TO QUESTION 1.b IS YES, A DESCRIPTION OF
                          THE GENERAL CONTOURS OF THE PLAN.
19
                    Defendants have already set out the general contours of a plan to advance release
20
     dates in their Plata filings. The only additional element needed here is a focus on the
21
     people in the Mental Health Services Delivery System. The Plata advance release system
22
     targets persons within 180 days of release and within one year of release. The Plata
23
     [3612777.10]                                         8
                              PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 13 of 38


 1 system considers people in these two groups eligible if they are not serving time for

 2 domestic-violence related crimes or certain other violent crimes, and have no current or

 3 prior sentences that require registration as a sex offender. Defs.’ July 15 Response at 16-

 4 17. The one-year group has two additional criteria: no high risk score for violence, and

 5 being housed at certain institutions deemed to present higher risks for COVID-19

 6 transmission. Id.

 7                  In addition to targeting persons close to release, CDCR’s Plata program also

 8 includes special program credits. CDCR created a Positive Programming Credit (PPC) of

 9 12 weeks that applies to certain incarcerated persons. Id. at 17. Finally, the Plata program

10 has a mechanism for review of persons at high risk of complications from COVID-19 for

11 early release. Id

12                  CDCR has reported to the Plata Court that from July 1, 2020 through August 26,

13 2020, 5,952 people were released “as a result of the COVID-19 early release programs

14 Defendants announced on July 10, 2020.” Joint Case Management Statement, Aug. 31,

15 2020 (“Plata Aug. 31 Joint Statement”), Plata ECF No. 3436 at 3.

16                  As Defendants informed this Court in their population brief on July 15, 2020, the

17 Plata pandemic releases are not specifically intended to benefit the Coleman class and are

18 not designed to reach any particular target population level. Defendants have stated that

19 they will only continue the pandemic early releases until they are deemed no longer

20 necessary to address the COVID-19 crisis. Defs.’ July 15 Response at 17.

21                  Defendants can, however, create a parallel early release program to benefit the

22 Coleman class and continue it as necessary to bring the MHSDS caseload down to levels

23
     [3612777.10]                                         9
                              PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 14 of 38


 1 allowing patients to be cared for with achievable staffing levels, and adjust it as necessary

 2 to make the remedy durable. A Coleman-targeted population reduction plan could be built

 3 on similar lines as the Plata program—but adding Coleman-specific criteria. The

 4 Coleman-specific criteria could be based on the person’s level of care status. For example,

 5 the criteria could focus on CCCMS or EOP status. To avoid incentives for people to

 6 quickly acquire such status, there could be a time factor—such as opening eligibility only

 7 to people who have been in the MHSDS for a certain period of time.

 8                  CDCR has the ability to focus population reduction in a way that protects public

 9 safety. Dr. James Austin, a criminologist whose expertise has previously been recognized

10 by this Court and by the Three-Judge Court, has studied the risk levels of the CDCR

11 population using the California Static Risk Assessment (CSRA). Dr. Austin has found that

12 the percentage of low risk inmates (those scoring Level I on the CSRA) has increased

13 during the past ten years, from 35% in 2009 to 50% more recently. Declaration of James

14 Austin Ph.D. in Support of Plaintiffs’ Reply Brief (“Austin Decl.”), Apr. 1, 2020, ECF No.

15 6560 at 3-4, ¶¶ 15-17. Dr. Austin has opined that “[s]iginifcant reductions in the current

16 prison population can be quickly achieved without increasing recidivism or crime rates.”

17 Id. at 6, ¶ 25.

18                  Based on data that Plaintiffs’ counsel received in July 2020, the Coleman class does

19 not differ from the rest of the CDCR population in distribution of risk scores. The

20 distribution as of mid-July 2020 is shown in the table below. 3 The non-Coleman

21

22   3
         See Galvan Decl. ¶¶ 3-4.
23
     [3612777.10]                                        10
                              PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 15 of 38


 1 population was about 54% low-risk according to the CSRA score. That is 42,135 people

 2 outside the Coleman class. The Coleman population was approximately 56% low risk.

 3 Within the Coleman population that is 18,612 people. Even if the approximately 6,000

 4 pandemic releases since mid-July were entirely low-risk, there would still be many low-

 5 risk people left in prison to include in a Coleman-targeted advance release program.

 6
                                                                                Total      Total
 7                             Non-MHSDS                   MHSDS                Number     Percentage

 8     CSRA Scores             Number            Percentage Number Percentage
       Low                              42,135       54.05%  18,612    55.78%     60,747      54.57%
 9
       Moderate                         16,996       21.80%   6,743    20.21%     23,739      21.32%
       High                             18,249       23.41%   7,815    23.42%     26,064      23.41%
10
         High Drug                       1,349        1.73%     521     1.56%      1,870       1.68%
         High Property                   3,371        4.32%   1,509     4.52%      4,880       4.38%
11
         High Violent                   13,529       17.35%   5,785    17.34%     19,314      17.35%
12     None                                577        0.74%     199     0.60%        776       0.70%
       Grand Total                      77,957     100.00%   33,369  100.00%     111,326     100.00%
13

14                  CDCR has in place the basic infrastructure to handle a population reduction

15 program safely and responsibly. Systems of community mental health care exist and can

16 be leveraged to assist in reducing the prison population of persons with mental illness.

17 With this brief Plaintiffs include the declaration of Elizabeth Jones, a nationally recognized

18 expert on safe and effective transitions from institutionalized mental health care to

19 community-based care. Ms. Jones has developed transition systems for other states,

20 including as the Court-appointed receiver of a public psychiatric hospital in Maine, and as

21 a top administrator of mental health systems in Massachusetts and the District of

22 Columbia. Declaration of Elizabeth Jones in Support of Plaintiffs’ Brief Regarding

23
     [3612777.10]                                        11
                              PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 16 of 38


 1 Staffing and Population (“Jones Decl.”), filed herewith, at ¶ 2. Ms. Jones is currently the

 2 Independent Reviewer for the United States Department of Justice and the State of Georgia

 3 regarding a settlement agreement on community-based services for the mentally ill. Id.

 4 The agreement targets, among other populations, adults being discharged from prisons and

 5 jails. Id. Ms. Jones has recently toured one of the largest jails in California and reviewed

 6 reentry systems for persons with serious mental illness who have experienced repeated jail

 7 stays there. Id. ¶ 4.

 8                  Ms. Jones in her declaration reviews the successful models of community-based

 9 care that have emerged in the past two decades and that have proven to reduce recidivism

10 and promote public safety. Id. ¶¶ 7-14. Ms. Jones notes that CDCR has already laid the

11 groundwork for the necessary reentry linkages through its Transitional Case Management

12 Program that deploys benefits workers to prisons for individualized pre-release planning.

13 Id. ¶ 15. Ms. Jones points to the evidence that community based approaches are far more

14 cost-effective than prison, based on figures provided by the California Legislative

15 Analyst’s Office and a recent RAND Corporation study of housing-based programs in Los

16 Angeles. Id. ¶ 16. Federal benefits funding is also available for persons in the community,

17 while the same sources of funding, such as social security benefits, Veterans Affairs health

18 care, and Medicaid are stopped during incarceration. Id. ¶ 17.

19                  On August 31, 2020, CDCR informed the Plata Court that the State of California

20 has established a new public-private partnership “with nonprofit organizations and

21 philanthropies to support the reentry of incarcerated people who have been and will be

22 released from CDCR’s institutions since July 1, 2020.” Plata Aug. 31 Joint Statement at

23
     [3612777.10]                                       12
                              PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 17 of 38


 1 22-23. The project is called “Returning Home Well,” and according to CDCR, it

 2 “provides essential services, such as housing, health care, treatment, transportation, direct

 3 assistance, and employment support.” Id. at 23. The program is funded with $15 million

 4 from the State to be matched by philanthropic contributions to a total of $30 million, to go

 5 to “organizations providing transportation home from prison, quarantine housing,

 6 emergency supportive housing, residential treatment, access to health care, employment

 7 services, direct assistance, and more.” Id.

 8                  In the August 26 Order extending time for this brief and the hearing, this Court

 9 directed the parties to address durability of the remedy, either with voluntary reduction in

10 population or without it. Order, Aug. 26, 2020, ECF No. 6838, at 4. In order for a

11 voluntary population reduction to achieve a durable remedy, it will require long-term

12 follow through. Right now, the CDCR population is at a historic low point due to one-

13 time-only emergency measures taken because of the pandemic. The population in

14 CDCR’s thirty-five institutions dropped from 117,394 persons on March 18, 2020 to

15 97,515 persons on August 26, 2020 4, a drop of 16.9%. The Coleman class decreased in

16

17   4
         CDCR Weekly Report of Population, Aug. 26, 2020,
18
     https://www.cdcr.ca.gov/research/wp-
19
     content/uploads/sites/174/2020/08/Tpop1d200826.pdf. CDCR Weekly Report of
20
     Population, March 18, 2020, https://www.cdcr.ca.gov/research/wp-
21
     content/uploads/sites/174/2020/03/Tpop1d200318.pdf.
22

23
     [3612777.10]                                         13
                              PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 18 of 38


 1 size during the same period from 35,834 persons to 30,644 persons, a drop of 14.4%.

 2 Compare Declaration of J. Powell Supporting Defendants’ Response to the Order of July

 3 2, 2020, July 15, 2020, ECF No. 6769-1 at Ex. B (Mar. 28, 2020 MHSDS population),

 4 with Ells. Decl. Ex. B (Aug. 25, 2020 MHSDS population). During this period, intake to

 5 CDCR was closed. Typically intakes from the counties add 3,000 persons per month to

 6 CDCR’s population. See Declaration of Ralph Diaz Supporting Defendants’ Opposition

 7 To Plaintiffs’ Emergency Motion To Modify Population Reduction Order, Mar. 31, 2020,

 8 ECF No. 6553, ¶ 4. Intakes resumed on August 24, 2020. See Plata Aug. 31 Joint Status

 9 Conf. Statement at 10. The population reduction measures used during the pandemic,

10 consisting of one-time 12-week programming credits, and early release reviews for some

11 persons within 180 and 365 days of release, are not expected to continue after the public

12 health crisis is over. Defs.’ July 15 Response at 17. There has been no overall sentencing

13 reform in response to the pandemic. Moreover, the sentencing reforms that brought the

14 population down before the pandemic may be rolled back if Proposition 20 is approved by

15 voters in the November election. See July 15 Bien Decl. ¶ 3, Ex. B (ECF No. 6768)

16 (California Secretary of State Summary of Proposition 20 noting that it would “[r]estrict[]

17 parole for Non-Violent Offenders,” “[a]uthorize[] felony Sentences for certain offenses

18 currently treated only as misdemeanors,” and “[c]hange[] standards and requirements

19 governing parole decisions” among other things); id. ¶ 3, Ex. C (ECF No. 6768)

20 (explaining that Proposition 20 would change AB 109 and Propositions 47 and 57).

21                  Defendants now have a unique opportunity to end decades of unconstitutional

22 mental health care in CDCR prisons by bringing the mental health caseload in line with the

23
     [3612777.10]                                       14
                              PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 19 of 38


 1 available staffing resources. Defendants have built a model for careful and planned early

 2 release as part of their response to the pandemic. They can now adopt this model to

 3 achieve an effective and durable remedy in the Coleman case. To make the remedy

 4 durable will require more than a one-time only program, but rather ongoing reviews of

 5 class members for early release, or sentencing reform, or a combination thereof.

 6                  D.    AS AN ALTERNATIVE TO A VOLUNTARY PLAN FROM
                          DEFENDANTS, WHAT REMEDIES ARE AVAILABLE TO THE
 7                        COURT TO ENFORCE ITS OCTOBER 10, 2017 ORDER WITH
                          RESPECT TO DEFENDANTS’ 2009 STAFFING PLAN?
 8
                          1.     The Court Should Order Defendants to Implement the Special
 9                               Master’s Labor Economist’s Recommendations Regarding Salary
                                 Increases and Differential Pay.
10
                    The Court has shown great deference to CDCR’s salary-setting judgment. For
11
     example, in the October 10, 2017 Order, the Court reviewed the compelling evidence that
12
     salary adjustments could remedy the staff shortages, but nevertheless declined to issue any
13
     orders requiring such adjustments, leaving it up to CDCR to act on the evidence. Order,
14
     Order, Oct. 10, 2017 (“Oct. 10, 2017 Order”), ECF No. 5711, at 25. Three years later,
15
     Defendants still have not acted, and mental health staffing vacancies have increased
16
     further, with psychiatry vacancies hovering at one-third in the period immediately
17
     preceding the COVID-19 pandemic. Compare Defs.’ Feb. 2018 Monthly Psychiatry
18
     Vacancy Report, March 30, 2018, ECF No. 5813 at 5 (reporting 75% fill rate for
19
     psychiatrists systemwide, excluding psychiatric nurse practitioners), with Defs.’ Feb. 2020
20
     Monthly Psychiatry Vacancy Report (“February 2020 Psychiatry Report”), April 1, 2020,
21
     ECF No. 6563 at 4 (reporting 66% fill rate for psychiatrists systemwide, excluding
22
     psychiatric nurse practitioners).
23
     [3612777.10]                                      15
                               PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 20 of 38


 1                  The evidence supporting adoption of specific salary adjustments as a remedy

 2 continues to build. Defendants will surely repeat the refrain that the nationwide

 3 psychiatrist shortage makes all efforts futile. Defendants have been saying this same thing

 4 for years but have been hiding the facts to support or refute their argument behind a veil of

 5 collective bargaining secrecy. See Special Master's Report on His Expert’s Analysis of

 6 Psychiatrist Employment Conditions and Compensation at the California Department of

 7 Corrections and Rehabilitation and the Department of State Hospitals (“Labor Economist

 8 Report”), May 20, 2020, ECF No. 6695 at 10. To get around this obstruction, the Court

 9 authorized the Special Master to retain a labor economist, Dwight Steward, to conduct an

10 objective labor market and salary analysis. Id. at 10-11. Defendants then tasked their own

11 retained labor economist to review Dr. Steward’s work. Id. at 16-17. Dr. Steward’s final

12 report was filed with the Court on May 29, 2020, along with the response by Defendants’

13 labor economist. Id. at Appendix A, 186-317. Dr. Steward made six findings and five

14 recommendations:

15                  The six findings are:

16                         ● CDCR and DSH psychiatrist salaries were initially
                           competitive with other employers, however salary increases
17                         diminish through a psychiatrist’s employment tenure.

18                         ● CDCR and DSH psychiatrists' perception of the adequacy of
                           their salary diminishes over time; psychiatrists that have been
19                         employed at either CDCR or DSH for 10 or more years report
                           higher dissatisfaction with their current salary.
20
                           ● A reduction in CDCR vacancy rates and an increase in
21                         CDCR retention rates occurred in recent years in which
                           psychiatrists received salary increases.
22                         ● CDCR and DSH psychiatrists earn higher salaries than
                           psychiatrists at other private and public California employers,
23
     [3612777.10]                                         16
                              PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 21 of 38


 1                  however CDCR and DSH psychiatrists report overall job
                    dissatisfaction related to a variety of factors including office
 2                  space, professional standing, limited promotional opportunities
                    and limited institutional support from the medical assistant
 3                  program.

 4                  ● On-site, registry, and telepsychiatry CDCR and DSH
                    psychiatrists all report job dissatisfaction, but job
 5                  dissatisfaction was most pronounced among on-site
                    psychiatrists.
 6
                    ● Vacancy rates are twice as high at CDCR institutions in the
 7                  Central Valley compared to those outside the Central Valley;
                    CDCR psychiatrists in the Central Valley consistently report
 8                  higher dissatisfaction with their employment conditions than
                    CDCR psychiatrists at institutions outside of the Central
 9                  Valley.

     Id. at 191-92. Dr. Steward made five recommendations. For the sake of brevity only the
10
     summary first statement of each recommendation is quoted below:
11
                    ● Provide a system of consistent and larger salary increase
12                  opportunities for psychiatrists throughout their employment
                    tenure at CDCR and DSH.
13
                    ● Provide a system of compensation differentials to incentivize
14                  psychiatrists to fill Central Valley positions, and to retain
                    incumbents in those positions.
15
                    ● Increase and improve the office space and facilities provided
16                  to psychiatrists to perform their job functions at its facilities.

17                  ● Improve the working environment for CDCR and DSH
                    psychiatrists.
18
                    ● In conjunction with improving CDCR and DSH
19                  psychiatrists’ overall working conditions, better inform
                    psychiatrists of the value of their compensation and their
20                  compensation relative to their peers.

      Id. at 192-93. Defendants filed extensive objections to the Labor Economist
21
     recommendations, supported with Defendants’ own expert analysis. Defs.’ Resp. and Obj.
22
     to the Special Master’s May 29, 2020 Report on His Expert’s Analysis of Psychiatrist
23
     [3612777.10]                                   17
                        PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 22 of 38


 1 Employment Conditions and Compensation, June 29, 2020, ECF No. 6744. Plaintiffs have

 2 responded in detail, demonstrating that the Special Master’s Labor Economists’

 3 recommendations are sound, and were developed with full input from Defendants.

 4 Plaintiffs’ Resp. to Defs.’ Resp. and Obj. to Special Master’s Labor Economist Report,

 5 Aug. 7, 2020, ECF No. 6808. It is well within this Court’s authority to weigh the

 6 competing expert statements, decide the disputed issues and issue an order. That order

 7 should require Defendants to implement the recommendations of the Special Master’s

 8 Labor Economist. These recommendations are modest. They require Defendants to

 9 address specific problems in their salary structure—namely a lag in salary increases for

10 experienced psychiatrists, failure to address the need for pay differentials for psychiatrists

11 working in the Central Valley, and basic attention to working conditions, such as providing

12 adequate office space and training other prison employees to understand and appreciate

13 psychiatrists’ role. Labor Economist Report at 192-93. These are not radical or disruptive

14 interventions.

15                  The Court has in the past affirmatively ordered Defendants to modify their pay

16 scales, and in particular to increase salaries for some psychiatrists and other mental health

17 staff employed by Defendants in order to address severe staffing shortages. See Order,

18 May 23, 2007, ECF No. 2236, at 4-6 (ordering Defendants to create a plan ensuring pay

19 parity for clinical staff employed by DMH consistent with pay for CDCR-employed

20 mental health staff in order “to remedy the staffing shortage at ASH” preventing admission

21 of Coleman patients); Order, June 28, 2007, ECF No. 2301, at 3 (ordering Defendants to

22 implement the pay scales for DMH clinicians set forth in the plan generated in response to

23
     [3612777.10]                                        18
                              PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 23 of 38


 1 Court’s May 23, 2007 Order); Order, Mar. 8, 2005, ECF 1654 (ordering plan for

 2 differential pay for psychiatrists at several prisons); Order, Jan. 13, 2000, Dkt. 1111, at 4

 3 (ordering Defendants to increase annual compensation for full-time psychiatrists by no less

 4 than $20,000 per year); see also Order, Aug. 28, 2000, Dkt. 1198, at 3 (ordering

 5 Defendants to restore compensation differentials for remote prisons). The Court should

 6 similarly order Defendants to adopt the Special Master’s Labor Economist’s

 7 recommendations now.

 8                        2.     The Court Should Order Defendants to Address the Deplorable
                                 Working Conditions for CDCR Psychiatrists.
 9
                    CDCR has allowed working conditions for mental health staff, particularly
10
     psychiatrists, to deteriorate. CDCR psychiatrists are expected to practice a healing art in
11
     an environment dominated by custodial interference, lockdowns, and inhumane practices
12
     such as placing patients in cages for their clinical appointments. See, e.g., Special
13
     Master’s 27th Round Monitoring Report (“27th Round Report”), Feb. 13, 2018, ECF No.
14
     5779 at PDF 97-106 (describing custodial interference with mental health care delivery at
15
     several institutions, including custody officers’ violence against and harassment of
16
     Coleman patients); Coleman v. Brown, 28 F. Supp. 3d 1068 (E.D. Cal. 2014) (detailing
17
     harsh environment of segregation settings and challenges of providing therapeutic mental
18
     health care to patients in such settings); July 15 Bien Decl., Ex. BBB, ECF No. 6770-3, at
19
     9-18 (Plaintiffs’ July 15, 2019 letter objecting to use of cages for treatment of patients in
20
     inpatient care as counter-therapeutic and a barrier for the mental health provider as well as
21
     the patient).
22
                    Not surprisingly, then, the majority of CDCR psychiatrists reported low levels of
23
     [3612777.10]                                        19
                               PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 24 of 38


 1 job satisfaction regarding their overall working conditions to the Special Master’s Labor

 2 Economist, with job dissatisfaction the most pronounced among on-site psychiatrists. See

 3 Labor Economist Report at 192, 219, 223. Psychiatrists are not provided with decent

 4 clinical space in which to meet their patients, and in far too many cases are forced to walk

 5 the yards and tiers to find their patients, often reduced to trying to treat them at the cell-

 6 front by shouting through a food port or with custodial staff standing nearby. See Labor

 7 Economist Report at 191-193, 227-230 (psychiatrists reported low levels of satisfaction

 8 with their office space, especially those in the Central Valley, and Labor Economist

 9 recommended “increase[ing] and improv[ing] office space and facilities” could “help

10 increase psychiatrist recruitment and retention”); see also 27th Round Report at 129-30

11 (noting that inadequate office and treatment space results in non-confidential clinical

12 contacts); CDCR Mental Health System Report, Oct. 13, 2018, ECF No. 5988-1 at ECF

13 Pages 11, 42, 54, 65-66, 68, 76, 80, 82, 141 (“Golding Report”) (detailing how

14 psychiatrists frequently must see their patients cell-front or otherwise non-confidentially,

15 with custodial staff nearby, or locate their patients on the yard).

16                  The coronavirus pandemic has only worsened these conditions, forcing more

17 treatment to be provided non-confidentially and in brief encounters. July 15 Bien Decl.,

18 ECF No. 6767, ¶¶ 18, 50-53; Ex. Q to July 15 Bien Decl., ECF No. 6768-1, at 99-113; Ex.

19 WW to July 15 Bien Decl., ECF No. 6770, at 8-9.

20                  The Labor Economist Report stated that CDCR needs to improve working

21 conditions in order to attract psychiatrists, including by improving office space and

22 facilities and “creating human resource programs to better inform facility employees about

23
     [3612777.10]                                      20
                              PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 25 of 38


 1 the role and functions of psychiatrists” so that their “medical and professional opinions and

 2 their role within the facility” are valued. Labor Economist Report at 193. CDCR should

 3 be required to take these recommendations seriously and put resources into implementing

 4 them.

 5                         3.     The Court Could Also Initiate Contempt Proceedings and Order
                                  Appropriate Relief, Including Monetary Sanctions.
 6
                    The Court also has the authority to initiate contempt proceedings and issue
 7
     appropriate remedies, including monetary sanctions. Contempt, while an extraordinary
 8
     remedy, is appropriate where, as here, a party has failed to comply with existing court
 9
     orders for years. See, e.g., July 30 Order at 7 (citing October 10, 2017 Order regarding
10
     Defendants’ fifteen-year lack of compliance with staffing orders and noting that “in the
11
     intervening three years, nothing has brought defendants closer to compliance or suggested
12
     that defendants can adequately staff” the MHSDS). The threat of monetary sanctions has
13
     previously motivated Defendants to comply with court orders regarding inpatient hospital
14
     transfers and is an alternative the Court should consider employing to enforce the October
15
     10, 2017 Order.
16
                    Prior to holding a defendant in civil contempt, a court must find by clear and
17
     convincing evidence that: (1) a valid court order exists that is sufficiently “specific and
18
     definite,” see Balla v. Idaho State Bd. of Corr., 869 F.2d 461, 465 (9th Cir. 1989); (2) the
19
     defendant had knowledge of the order, the potential penalties for failing to comply with
20
     said order, and an opportunity to be heard about the alleged non-compliance, Int’l Union,
21
     United Mine Workers of Am. v. Bagwell, 512 U.S. 821, 827 (1994); Lasar v. Ford Motor
22
     Co., 399 F.3d 1101, 1109-10 (9th Cir. 2005); and (3) the defendant failed to take “all
23
     [3612777.10]                                         21
                                PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 26 of 38


 1 reasonable steps” to comply with the order, Kelly v. Wengler, 822 F.3d 1085, 1096 (9th

 2 Cir. 2016) (emphasis in original).

 3                  To be found in civil contempt, Defendants’ non-compliance “need not be willful,

 4 and there is no good faith exception to the requirement of obedience to a court order.” In

 5 re Dual–Deck Video Cassette Recorder Antitrust Litig., 10 F.3d 693, 695 (9th Cir. 1993)

 6 (citations omitted). Impossibility cannot be a valid defense if Defendants are “responsible

 7 for the inability to comply.” United States v. Asay, 614 F.2d 655, 660 (9th Cir. 1980); see

 8 also F.T.C. v. Affordable Media, 179 F.3d 1228, 1239 (9th Cir. 1999) (suggesting that

 9 impossibility may not be a defense if the inability to comply is self-induced). “A court has

10 wide latitude in determining whether there has been contemptuous defiance of its order.”

11 Gifford v. Heckler, 741 F.2d 263, 266 (9th Cir. 1984).

12                  Once a defendant has been found in civil contempt, a court has “broad equitable

13 power to order appropriate relief in civil contempt proceedings.” SEC v. Hickey, 322 F.3d

14 1123, 1128 (9th Cir. 2003). When considering a sanction to make a defendant comply

15 with a court order, a court should consider “the character and magnitude of the harm

16 threatened by continued contumacy, and the probable effectiveness of any suggested

17 sanction in bringing about the result desired.” United Mine Workers, 330 U.S. at 304.

18                  The Court has the authority to issue monetary sanctions if it determines that such

19 sanctions are necessary to coerce compliance by Defendants. Id. at 303–04 (a contempt

20 fine is considered civil and remedial if it either “coerce[s] the defendant into compliance

21 with the court’s order, [or] … compensate[s] the complainant for losses sustained”); see

22 also Bagwell, 512 U.S. at 829 (explaining that one of the paradigmatic civil contempt

23
     [3612777.10]                                         22
                              PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 27 of 38


 1 sanctions “is a per diem fine imposed for each day a contemnor fails to comply with an

 2 affirmative court order”). Should the Court decide to impose non-compensatory civil

 3 contempt fines, however, it must afford Defendants an opportunity to reduce or avoid any

 4 proposed fine through compliance. See id. (“[A] flat, unconditional fine totaling even as

 5 little as $50 announced after a finding of contempt is criminal if the contemnor has no

 6 subsequent opportunity to reduce or avoid the fine through compliance.” (citation

 7 omitted)).

 8                  Legally, the criteria for the Court to find Defendants in contempt of its staffing

 9 orders and order monetary sanctions are plainly met. Defendants have had nearly three

10 years to come into compliance with the October 10, 2017 Order, which was highly specific

11 and definite, and warned them that the Court would need to employ “enforcement orders”

12 if Defendants failed to meet the one-year deadline for compliance with the 2009 Staffing

13 Plan. Oct. 10, 2017 Order at 28-31. Defendants failed to take all reasonable steps to

14 comply with the Order, instead spending their time and effort to manipulate their data to

15 mislead the Court and Special Master. See Dec. 17, 2019 Order at 44-46. To the extent

16 Defendants claim that compliance is impossible, that impossibility is entirely of their own

17 making—they have refused to take the Court’s suggestion of utilizing significant salary

18 increases as a tool to improve recruitment and retention, and while they have repeatedly

19 suggested that the requirements in their own 2009 Staffing Plan are inappropriate, they

20 have never moved to modify the plan.

21                  The threat of monetary sanctions is also likely to coerce compliance by Defendants.

22 When faced with that possibility in 2017, Defendants swiftly took action to come into

23
     [3612777.10]                                          23
                               PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 28 of 38


 1 compliance with the long-standing Program Guide requirement regarding transfer

 2 timelines into Acute and ICF levels of care, even after more than ten years had passed

 3 since they had been ordered to “immediately implement” the timelines, so that they could

 4 avoid accumulating $1,000 per patient per day fines. See Order, March 24, 2017, ECF No.

 5 5583, at 4-8 (reciting history of non-compliance); Order, April 19, 2017, ECF No. 5610, at

 6 10, 13-15 (ordering that fines would start accumulating if Defendants’ monthly reports

 7 showed patients waiting beyond transfer timelines and setting contempt hearing). Within

 8 just a few months of the order requiring accrual of monetary sanctions, Defendants began

 9 meeting the Program Guide’s transfer timeline requirements for patients waiting for

10 inpatient care and they remained largely in compliance until the beginning of the COVID-

11 19 pandemic. Compare Defs.’ Census and Waitlists Reports for Inpatient MH Care,

12 March 15, 2017, ECF No. 5577, at 7 (pre-April 19, 2017 Order report showing seven

13 patients waiting over 10 days for acute care and 40 patients waiting over 30 days for ICF

14 care), with Defs.’ Census and Waitlists Reports for Inpatient MH Care, May 15, 2017,

15 ECF No. 5619, at 6 (post-April 19, 2017 Order report showing no patients waiting over

16 timelines for acute or ICFs level of care), and Defs.’ Census and Waitlists Reports for

17 Inpatient MH Care, Nov. 15, 2017, ECF No. 5731, at 8, 10 (report at the time of scheduled

18 contempt hearing showing zero patients waiting over timelines for acute or ICF levels of

19 care), and Defs.’ Census and Waitlists Reports for Inpatient MH Care, Mar. 16, 2020, ECF

20 No. 6505 at 7, 9 (pre-pandemic report showing only one patient waiting over ten days for

21 acute care and two patients waiting over 30 days for ICF level of care). Given this

22 precedent, there is a significant likelihood that if the Court were to employ contempt and

23
     [3612777.10]                               24
                      PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 29 of 38


 1 monetary sanctions in the context of staffing shortages, Defendants would be incentivized

 2 to take necessary steps to meet the 90% staffing benchmarks in their 2009 Staffing Plan.

 3                  The recent trial regarding misleading compliance data, however, shows that the

 4 contempt threat alone cannot improve actual conditions for class members. See generally

 5 Dec. 17, 2019 Order. The trial shows that tunnel vision of making the metrics look good

 6 can have perverse results, and that Defendants lost sight of the substantive mission of

 7 providing humane mental health care and instead manipulated the metrics to hide the

 8 results of understaffing the system. Id. at 44 (“Defendants adopted a laser focus in an

 9 effort to obtain termination of court supervision, which lead to a stark ‘ends justify the

10 means’ approach” that has “missed the significance of the constitutional rights of the

11 thousands of mentally ill persons defendants have in their custody.”).

12                  Defendants have repeatedly shown that when the Court’s and/or Special Master’s

13 focus is on enforcement of one of the many long-standing violations in the case, they can

14 improve compliance on those requirements. But such single-minded focus can then have

15 the harmful, if potentially unintended, consequence of hindering Defendants’ remedial

16 action on other requirements. See, e.g., Special Master’s Monitoring Report on the Mental

17 Health Inpatient Programs for Inmates of CDCR, May 25, 2016 (“Special Master 2016

18 Inpatient Report”), ECF No. 5448 at 24-40 (describing Defendants’ historical pattern of

19 failing to refer patients to DSH inpatient beds unless Court or Special Master are closely

20 monitoring the issue); see also Plaintiffs’ Opening Brief Regarding MHCB Construction

21 and Unmet Bed Need Study, Nov. 27, 2019, ECF No. 6401, at 20-24. As Plaintiffs have

22 shown, Defendants’ recent concerted efforts to restrict patient usage of inpatient

23
     [3612777.10]                                       25
                              PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 30 of 38


 1 psychiatric beds in order to comply with the Program Guide timelines and avoid fines have

 2 contributed to pressure on clinicians to refer fewer class members for higher levels of care

 3 and a concomitant rise in unmet psychiatric need among the Coleman class. See

 4 Declaration of Jenny S. Yelin in Support of Plaintiffs’ Opening Brief Regarding MHCB

 5 Construction and Unmet Bed Need Study (“Nov. 27, 2019 Yelin Decl.”), Nov. 27, 2019,

 6 ECF No. 6401-1, ¶¶ 16-21; Declaration of Jenny S. Yelin In Support of Plaintiffs’ Reply to

 7 Defendants’ Response to October 8, 2019 Order (“Dec. 9, 2019 Yelin Decl.”), Dec. 9,

 8 2019, ECF No. 6410-1, ¶ 13. It has also been linked to a dramatic increase in suicides

 9 related to failures to refer to, or premature discharges from, higher levels of care, and an

10 overall stark rise in the rate of suicides in the last few years. See Special Master Corrected

11 Report on Status of Class Member Access to Inpatient Care, Apr. 6, 2020, ECF No. 6579,

12 at 1-2, 29-30; see also July 15 Bien Decl. ¶¶ 34-35; Nov. 27, 2019 Yelin Decl. ¶¶ 6-15;

13 Dec. 9, 2019 Yelin Decl. ¶¶ 13-15. While contempt is an available remedy for the Court,

14 the Court should carefully consider the possible unintended consequences of utilizing it to

15 address Defendants’ non-compliance with the October 10, 2017 Order. Contempt must be

16 accompanied by rigorous monitoring to ensure that plugging one hole in the dike does not

17 cause multiple others to spring up.

18                        4.     Any Plan to Provide Treatment At Current Population and
                                 Staffing Levels, or Even Increased Staffing Levels, Must Be
19                               Durable In Light of Realistic Forecasting of the Population.

20                  In the August 26 Order extending time for this brief and the upcoming hearing, the

21 Court stated: “If application of the 2009 Staffing Plan ratios to the existing population of

22 seriously mentally ill inmates shows that the existing workforce can serve that population,

23
     [3612777.10]                                        26
                               PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 31 of 38


 1 the issue posed by the court’s second question then becomes the durability of those

 2 population reductions, i.e., forecasting whether the population of seriously mentally ill

 3 inmates will continue to decline, will stabilize or will rise again if and when the current

 4 population measures defendants have implemented in light of the COVID-19 pandemic are

 5 lifted.” Aug. 26 Order at 4.

 6                  Unfortunately, Defendants signaled last week that they are taking the opposite

 7 approach. They wrote to the Special Master and Plaintiffs’ counsel about their intention to

 8 perform a “mid-cycle” adjustment to staffing allocations in order to quickly capitalize on

 9 the current low population levels to lock in lower psychiatric staffing allocations. Galvan

10 Decl. Ex. A. This is shortsighted and violates this Court’s prior orders requiring that life-

11 saving clinical resources be allocated based on reasonable future projections. See Order,

12 Oct. 20, 2006, ECF No. 1998, at 2-3 (approving 2006 population projections and directing

13 future annual population projections). Just one month ago, Defendants informed this Court

14 that their COVID-19 population reduction programs “are designed to respond to the

15 current public health crisis” and therefore are temporary. Defs.’ July 15, 2020 Response at

16 18. Defendants have already re-opened the prisons to intake from the counties, a process

17 which typically adds 3,000 persons per month to the prison population. See Plata Aug. 31

18 Joint Status Conf. Statement at 10 (“CDCR resumed intake the week of August 24”);

19 Declaration of Ralph Diaz Supporting Defendants’ Opposition To Plaintiffs’ Emergency

20 Motion To Modify Population Reduction Order, Mar. 31, 2020, ECF No. 6553 ¶ 4.

21                  Establishing and filling psychiatric positions takes months and years; eliminating

22 them takes the stroke of a pen. Positions eliminated now will not be there when needed as

23
     [3612777.10]                                        27
                              PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 32 of 38


 1 CDCR resumes post-pandemic operations. Rather than chasing “mid-cycle” excuses to cut

 2 positions, CDCR should be re-doubling their efforts to fill the current allocations. Any

 3 Order regarding salaries and working conditions should include periodic review by the

 4 Special Master’s Labor Economist to evaluate the efficacy of the measures taken and to

 5 recommend necessary adjustments.

 6                  A voluntary reduction in the mental health population—or if Defendants refuse to

 7 reduce the population voluntarily, a referral from this Court to the Three-Judge Court to

 8 consider a population reduction order—is the alternative most likely to result in sustained

 9 compliance with the staffing order without the risk that Defendants’ attempts to avoid

10 sanctions in this one compliance area will cause serious harm to the class in another way.

11 Plaintiffs have already made a showing that Defendants’ chronic and intractable failure to

12 remedy its psychiatry staffing shortages has caused significant harm to the Plaintiff class.

13 See Plaintiffs’ Response to Order of July 2, 2020, July 15, 2020, ECF No. 6766, at 16-22,

14 55-58. Together with Defendants’ other serious unabated Eighth Amendment violations,

15 this harm clearly satisfies the criteria for this Court to refer the case to a three-judge court

16 for consideration of a population reduction order. The Court can and should make such a

17 referral without delay.

18                  A.    WHAT REMEDIES ARE AVAILABLE FOR THE SHORTFALL IN
                          STAFFING REQUIRED FOR THE PSYCHIATRIC INPATIENT
19                        PROGRAMS OPERATED BY THE CALIFORNIA DEPARTMENT
                          OF CORRECTIONS AND REHABILITATION?
20
                    CDCR has several possible remedies available to address the extreme shortfall in
21
     PIP staffing.
22

23
     [3612777.10]                                        28
                              PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 33 of 38


 1                         1.     Reverse the Lift and Shift

 2                  Staffing at the PIPs dropped drastically following the July 1, 2017 “Lift and Shift,”

 3 where CDCR took over management of the PIPs from DSH. See, e.g., Jt. Status Report re

 4 Oct. 11, 2018 Status Conference, Sept. 14, 2018, ECF No. 5922, at 5 (“A significant

 5 number of clinical staff left the PIPs following the lift and shift, and as of July 2018.”);

 6 Special Master’s Monitoring Report on the Mental Health Inpatient Care Programs for

 7 Inmates of CDCR, Aug. 30, 2018, ECF No. 5894, at 28-29 (explaining that all DSH

 8 inpatient psychiatric facilities treating Coleman class members were meeting staffing ratios

 9 for clinical disciplines during the reporting period, while most of the CDCR PIPs were

10 not). Just before Lift and Shift, the inpatient programs at CHCF, CMF and SVSP were

11 running with psychiatric vacancy rates of 12%, 26% and 10%, respectively. See

12 Declaration of Jessica Winter in Support of Plaintiffs’ Brief Regarding Staffing and

13 Population (“Winter Decl.”), filed herewith, ¶ 2 & Ex. A. By February 2020, the PIP

14 version of these inpatient programs at CHCF, CMF and SVSP were running with

15 psychiatric vacancy rates of 44%, 51%, and 32%, respectively. Defs’ Feb. 2020 Monthly

16 Psychiatric Vacancy Report, Apr. 1, 2020, ECF No. 6563, at 4; Winter Decl. ¶ 3 & Ex. B.

17 That is roughly double the pre-Lift and Shift vacancy rate at CMF, and more than treble at

18 CHCF and SVSP – even with the use of telepsychiatry at all three PIPs, which is

19 prohibited under this Court’s October 10, 2017 order. Defendants may point to lower

20 figures after the pandemic—but this is the result of Defendants pandemic related

21 “departure” from this Court’s orders prohibiting telepscyhiatry at inpatient units. August

22 18, 2020 Joint Report Addressing Current Covid-19- Related Departures From Program

23
     [3612777.10]                                         29
                                PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 34 of 38


 1 Guide Requirements And Resumption Of Program Guide Mental Health Care, ECF No.

 2 6831 at 23. Temporary emergency backfilling of inpatient care with telepsychiatry is not

 3 an acceptable long-term solution. Order, July 28, 2020, ECF No. 6791 at 3 (departures are

 4 not a new constitutional floor).

 5                  DSH is a hospital system, not a prison system, and it is not surprising that clinical

 6 staff would prefer to provide treatment in a therapeutic setting, rather than in a prison-

 7 based culture. If Defendants cannot find a way to staff the CDCR-run PIPs adequately,

 8 one obvious remedy would be to undo the Lift and Shift and bring clinically-focused

 9 mental health staff back into the fold. Another, discussed further below, would be to

10 secure several hundred additional beds for class members at existing DSH facilities.

11 Certainly, this would be less expensive than building (and staffing) the many hundreds of

12 additional licensed inpatient beds still required for CDCR to come into compliance with

13 the demand for this level of care, let alone to close down the “temporary,” unlicensed PIP

14 beds at CMF and SVSP. See Ells Decl. ¶ 72, Ex. H; see also Defs.’ 2012 Mental Health

15 Bed Plan, ECF No. 4196-2, at 62 (pledging that “[t]he remaining temporary programs at…

16 SVSP (242 ICF-H), and CMF (20 MHCBs, 68 Acute, 140 ICF-H) will be decommissioned

17 [when] there is adequate capacity to accommodate future need in that level of care”); Stip.

18 & Order Waiving State Law, Apr. 6, 2017, ECF No. 5592, at 3 (ordering “state licensing

19 requirements shall be waived with respect to the 70 temporary Intermediate Care Facility

20 beds and two observation and restraint rooms in the L Wing, L-1, at California Medical

21 Facility”).

22                         2.     If the PIPs Remain in CDCR, Create Retention and Recruitment

23
     [3612777.10]                                          30
                                PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 35 of 38


 1                                Incentives and Initiatives

 2                                (a)    Compensation

 3                  Given the challenge of working in the PIPs, CDCR should create a pay scale that

 4 incentivizes working in inpatient psychiatric hospitals located inside prisons. A safety-pay

 5 differential for PIP staff would be most important for psychiatrists, given the court-ordered

 6 requirement that psychiatrists in the PIPs work in-person, rather than via telepsychiatry

 7 (other than in emergency situations). See Stip. & Order Approving CDCR’s

 8 Telepsychiatry Policy, Mar. 27, 2020, ECF No. 6539. CDCR currently employs many

 9 telepsychiatrists who work from hubs, and it could re-weight incentives for working in the

10 PIPs by aggressively increasing differential pay. If CDCR focuses its financial resources

11 on hiring psychiatrists willing to work in person in the PIPs, it then would be able to

12 backfill positions in the lower levels of care with telepsychiatrists, maximizing its

13 psychiatry workforce and providing more options for potential psychiatrist-recruits.

14                                (a)    Shift work culture from prison-based to hospital-based

                    PIP staffing needs would be served by the same general working conditions
15
     improvements that would aid CDCR’s staffing of its outpatient mental health programs, as
16
     discussed in Section I.D.2 above. Creating and implementing more workforce
17
     development initiatives—like forensic internships and loan forgiveness, for example—
18
     would help CDCR staff its high-acuity mental health programs.
19
                    In addition, to bring clinicians back to the CDCR-run PIPs, and to retain those
20
     currently treating patients there, Defendants must make sustainable concerted efforts to
21
     reverse the overly punitive, custodial-based measures CDCR has unnecessarily imposed on
22
     PIP patients in high-custody programs, which interfere with treatment and undermine the
23
     [3612777.10]                                        31
                              PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 36 of 38


 1 purpose and culture of what is meant to be a clinical setting. See July 15 Bien Decl., Ex.

 2 BBB (ECF No. 6770-3) at 9-18. These class members require inpatient psychiatric

 3 hospitalization, yet since CDCR took over, PIP patients are subjected to the extremes of

 4 prison-based restrictions on their movement and treatment modalities, such as the reflexive

 5 imposition in many cases of “MAX” custody status without an identifiable means of

 6 shedding that restrictive status, and the use of “therapeutic treatment modules”—or

 7 cages—as a precondition to treatment. Winter Decl. ¶¶ 9-11, Ex. H; July 15 Bien Decl. ¶

 8 60. With sufficient clinical staffing in place to manage challenging patients, CDCR would

 9 not need overly restrictive measures like cages or regular cuffing. These measures prevent

10 clinicians from delivering care, and have been implicated in recent suicides. Winter Decl.

11 ¶ 9 & Ex. H.

12                               (b)    Improve overall clinical staffing numbers

13                  While the focus in this case is often on psychiatry staffing numbers, CDCR’s ability

14 to improve overall clinical staffing rates—for psychiatric technicians, registered nurses,

15 clinical social workers, clinical psychologists, recreation therapists (“RTs”), and office

16 technicians, who all play a role in the delivery of mental health services in CDCR—will

17 help line staff feel safer in their work environment, thereby making the PIPs a more

18 attractive option to new recruits and increasing job satisfaction and retention.

19                  As of the last PIP staffing report, for example, the CMF PIP had an overall 42%

20 vacancy rate across the major mental health staffing classifications, including a 60%

21 vacancy rate for clinical psychologists, a 41% vacancy rate for clinical social workers, and

22 a 20% vacancy rate for RTs. See Winter Decl. ¶ 6 & Ex. E at 5. The CHCF PIP had a

23
     [3612777.10]                                        32
                              PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 37 of 38


 1 36% overall mental health staffing vacancy rate, including 33% vacancy rates for clinical

 2 psychologists and social workers, and a 28% vacancy rate for RTs. See id. at 4. The

 3 SVSP PIP had an overall 21% mental health staffing vacancy rate, including a 10%

 4 vacancy rate for clinical psychologists, a 23% vacancy rate for clinical social workers, and

 5 a 22% vacancy rate for RTs. See id. at 6. Increasing the fill rates for all mental health

 6 classifications at the PIPs could go a long way toward helping all mental health staff feel

 7 safer and better supported, and therefore improve the quality of their work environment.

 8                        3.     Open More State Hospital Beds for Coleman Class Members

 9                  If CDCR cannot unwind Lift and Shift or its impacts, then Defendants must open

10 more DSH beds to Coleman class members. Doing so would counteract the multiple

11 negative impacts, described above, of having a prison system run an inpatient psychiatric

12 program. Of course, it remains critical that Defendants identify and implement sustainable

13 methods to ensure class members actually are able to access existing DSH beds, along with

14 any new Coleman beds. See Order, Apr. 24, 2020, ECF No. 6639, at 3-4, 8 & nn.2, 5

15 (referencing history of Defendants’ failure to fill Coleman beds at ASH and noting that

16 “the availability of the full complement of ASH beds in particular is essential to avoid long

17 waitlists for access to inpatient care”); see also Special Master 2016 Inpatient Report at 24-

18 40. Dozens of beds at ASH have remained empty—and the numbers continue to

19 plummet—notwithstanding this Court’s April 24, 2020 order to ensure transfers to DSH

20 beds continue during the pandemic. Compare Apr. 24, 2020 at 6 (noting that 20 ASH beds

21 were vacant as of March 30, 2020); with Winter Decl. ¶ 7 & Ex. F. (August 10, 2020

22 MHSDS Management Information Summary Report, showing 58 available Coleman beds

23
     [3612777.10]                                       33
                               PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
     Case 2:90-cv-00520-KJM-DB Document 6854 Filed 09/14/20 Page 38 of 38


 1 at ASH); id. ¶ 8 & Ex. G (September 4, 2020 DSH CDCR Patient Census and Waitlist

 2 Report showing 79 available Coleman beds at ASH).

 3                                                 CONCLUSION

 4                  The answer to the Court’s first question is that CDCR can use a modest early

 5 release program, targeting approximately 5,500 Coleman class members, to come into

 6 compliance with long-violated staffing ratios. The answer to the Court’s second and third

 7 questions is that CDCR has a practical path forward to achieve this population reduction

 8 safely and in a way that protects public safety. The answer to the Court’s fourth and fifth

 9 questions is that the remedies now available to bring staffing into compliance without a

10 voluntary release program are a combination of court orders on compensation, working

11 conditions, and increased bed capacity, with orders to show cause regarding contempt if

12 compliance is not achieved promptly.

13
                                  CERTIFICATION OF ORDERS REVIEWED
14
                    Plaintiffs’ counsel certifies that he reviewed the following orders relevant to this
15
     filing: ECF and Dkt. Nos. 1111, 1198, 1383, 1654, 1998, 2236, 2301, 3761, 5116, 5171,
16
     5307, 5477, 5564, 5583, 5610, 5711, 6312, 6427, 6639, 6846, and 6794.
17
     DATED: September 14, 2020                       Respectfully submitted,
18
                                                     ROSEN BIEN GALVAN & GRUNFELD LLP
19

20                                                   By: /s/ Ernest Galvan
                                                         Ernest Galvan
21
                                                     Attorneys for Plaintiffs
22

23
     [3612777.10]                                          34
                               PLAINTIFFS’ BRIEF REGARDING STAFFING AND POPULATION
